United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           May 28, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-30756
                         USDC No. 02-CV-893



MICHAEL AMISSAH,

                                     Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL; BUREAU
OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                     Respondents-Appellees.

                         --------------------
            Appeals from the United States District Court
                for the Western District of Louisiana
                         --------------------

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Michael Amissah, a native of Ghana, was convicted of

distribution of cocaine in the Eastern District of Tennessee on

November 16, 2000, and was sentenced to nine months in prison.

The Immigration and Naturalization Service (INS) Immigration

Judge (IJ) ordered that Amissah be removed from the United States

to Ghana.    The Board of Immigration Appeals (BIA) rejected

Amissah’s argument that he was a United States citizen because



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               O R D E R
                             No. 02-30756
                                  -2-

his father was naturalized and dismissed his appeal.      This court

dismissed Amissah’s petition for review of the BIA’s order.

Amissah v. Ashcroft, No. 02-60184 (5th Cir. Apr. 17)

(unpublished).

     Amissah filed the instant 28 U.S.C. § 2241 petition in

the Eastern District of Pennsylvania.       Because Amissah was

incarcerated at the INS holding facility in Oakdale, Louisiana

the transfer of his petition to the Western District of Louisiana

was correct.     See Brinar v. Williamson, 245 F.3d 515, 517-18

(5th Cir. 2001); Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132

(5th Cir. 1987).

     Amissah argues that the district court erred in denying

him relief under § 2241 because he is a United States citizen.

The Government contends that consideration of whether Amissah

is a citizen is barred under the doctrines of res judicata or

collateral estoppel.    Under Medina v. INS, 993 F.2d 499, 503-04

(5th Cir.), on reh’g, 1 F.3d 312 (5th Cir. 1993)), if the

proceeding before the BIA was adjudicatory, in that it involved

the “resolution of contested issues of fact and application

of legal principles to the facts thus determined,” the

administrative proceeding “has the ‘authority of the thing

adjudged’ to the same extent as does a case first litigated

in a court of law.”    “The only considerations for purposes of

res judicata are whether (1) the case in which the valid, final

judgment was rendered involved the same parties and issues, and
                                O R D E R
                              No. 02-30756
                                   -3-

(2) there was an opportunity to reach the merits on those

issues.”    Id. at 504.

     The record leaves no room to dispute that the question

whether Amissah was a naturalized citizen was litigated before

the IJ, the BIA, and this court.      See 8 U.S.C. § 1252(a)(2)(C);

Nehme v. Immigration and Naturalization Service, 252 F.3d 415,

433 (5th Cir. 2001).      Accordingly, the findings and conclusions

of the BIA that Amissah is not a citizen are res judicata.      The

district court’s judgment denying Amissah’s § 2241 petition is

AFFIRMED.

     The stay of deportation pending the resolution of this

appeal granted on September 24, 2002 is LIFTED.